Moeton, J.
The report states that “ the rents and profits sought to be recovered in this suit ” are “ the same rents and profits which were the subject of said suit in equity ” in Rhode Island, and that the judgment or decree in that suit was for “ the balance of all the rents and profits which were chargeable to the defendant during all the time covered by this suit, after deducting all credits which the defendant was able to prove in said suit in equity.” It is evident that the same matter which is the subject of this suit was included in the suit in equity in Rhode Island, and has been heard and passed upon there. The plaintiff, though not a resident, saw fit to bring his action in that State. The defendant, who also was not a resident there, appeared and filed an answer. After due proceedings and hearings, a decree was finally entered in favor of the plaintiff, for the amount due him in respect of the same rents and profits which he seeks to recover in this suit. It is not contended that the Rhode Island court had not jurisdiction, or that its judgment has been reversed or annulled or attacked by any proceedings in that State. Whether, therefore, the court in that State was “ a court of law or equity, of admiralty or of probate,” the matter in controversy and the parties being the same in this suit as in that, the judgment of that court is conclusive, and is a bar to the present action. Bigelow v. Winsor, 1 Gray, 299, 302. Homer v. Fish, 1 Pick. 435. M'Rae v. Mattoon, 13 Pick. 53. Greene v. Greene, 2 Gray, 361, 365. Sparhawk v. Wills, 5 Gray, 423. Durant v. Essex Co. 8 Allen, 103. Mills v. Duryee, 7 Cranch, 481.
In this view of the case, the testimony which was admitted, against the plaintiff’s objection, of the pendency of an action here upon the decree, could not have operated to the plaintiff’s prejudice, even if it should not have been admitted. According to the terms of the report, the entry must be,

Judgment on the nonsuit.